Citation Nr: 1045317	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear disability, 
to include right ear otitis media sclerosing mastoiditis. 

2.  Entitlement to service connection for a head and neck injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the Veteran's appeal in September 2008 and 
October 2009.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence does not show a right ear 
disability, to include right ear otitis media sclerosing 
mastoiditis, that was incurred in service.

2.  The competent medical evidence does not show a diagnosis of a 
head and neck injury disability.


CONCLUSIONS OF LAW

1.  Service connection for a right ear disability, to include 
right ear otitis media sclerosing mastoiditis is not warranted.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Service connection for a head and neck injury is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by letters dated in July 2005 and March 2006. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, VA examinations, and assisted the Veteran in obtaining 
evidence.  The Veteran submitted a statement in October 2008 
indicating that since November 2006, he sought treatment for the 
conditions currently on appeal from his private physician, Dr. 
R.G.  In a January 2010 letter to the Veteran, the RO requested 
that he complete a VA Form 21-4121, listing the dates of 
treatment and full address of the private physician.  The Veteran 
did not respond to the January 2010 letter, thus, the records 
from Dr. R.G. are not associated with the claims file.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.    

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Right Ear

The Veteran contends that he has a current right ear condition 
that is due to service; specifically, the Veteran contends that 
he was treated for a right ear infection in 1954 while serving in 
Korea.   

The Veteran's October 1953 induction physical examination 
contains no evidence of complaints, treatment, or diagnosis of 
right ear otitis media sclerosing mastoiditis; however, contains 
the Veteran's report of ear trouble.  His service treatment 
records contain treatment and diagnoses for chronic right ear 
otitis media in July 1955, June 1956, and January 1957.  A July 
1955 record indicates that the Veteran has a diagnosis of chronic 
right ear otitis media and was admitted with a history of 
purulent otorrhea for the past five or six months; examination 
was essentially negative aside from ENT findings which include 
purulent discharge in the right canal, which when cleansed 
revealed an acutely injected tympanic membrane with a central 
perforation. The Veteran was told to return to the ENT clinic 
every two weeks.  A January 1957 record notes the Veteran was 
treated for a right ear laceration after a jeep fender grazed his 
ear.  At the time, he denied a history of head trauma, 
unconsciousness, or headache and his laceration injury was noted 
to be healing well.  The Veteran's October 1957 separation 
physical examination contains no evidence of complaints, 
treatment, or diagnosis or right ear otitis media sclerosing 
mastoiditis or any other right ear condition.  

Post-service private treatment records dated in November 2004 
demonstrate that the Veteran had drainage in his left ear, as 
well as a little bit of secretion on the left side; however, 
there was no indication of a right ear disease or condition.  The 
physician reported that a little bit of wax was removed from the 
Veteran's right ear.  A June 2009 treatment record indicates the 
Veteran has recurrent left otitis media since service.  

The Veteran underwent a VA examination in November 2006.  At the 
time, the Veteran reported that he was treated for a left ear 
infection during service and was provided medication which helped 
to improve his condition.  He further reported that following 
discharge from service, he had a recurrent right ear infection 
which he sought treatment for from a private physician almost 
every six months and the condition would improve with antibiotic 
ear drops.  The Veteran reported that he started to experience 
drainage problems in his right ear in 2004 and was seen by a 
private physician and prescribed medication, which improved his 
condition in approximately ten days.  The Veteran further 
reported that he most recently sought treatment for a right ear 
infection within the past month.    

Upon examination and review of the Veteran's claims file, the 
examiner indicated that the Veteran was treated for otitis media 
in 1955 but there is no other documentation of an ear infection.  
The examiner indicated that a current diagnosis of right otitis 
media sclerosing mastoiditis was not found.  The examiner opined 
that mastoiditis is a complication of otitis media; however, 
there is no current evidence of otitis media.  The examiner 
further noted the Veteran was diagnosed with metastic squamous 
cell carcinoma of the right neck in 2004 and underwent radical 
neck dissection followed by radiation, which he completed in 
January 2005.  The current diagnosis was post-radiation changes 
in the right tympanic membrane. 

The Veteran underwent a second VA examination in May 2009.  At 
the time, the Veteran reported that he had a chronic problem with 
an ear infection, which the examiner noted to be well documented 
during service in 1955 and 1956.  The Veteran further reports 
that he started to have a problem with drainage in his right ear 
in 2004, which cleared up with medication in approximately ten 
days.  

Upon examination and review of the Veteran's claims file, the 
examiner indicated that right ear otitis media is not found.  
After careful review of the Veteran's medical records and the 
current findings, the examiner opined that the ear infection 
while on active duty from 1955 to 1957 has healed.  The examiner 
indicated the Veteran's in-service 1957 laceration to the right 
ear that was sutured and noted to be healed without any apparent 
complications.  The examiner noted that the Veteran separated 
from service without a diagnosis of a right ear condition.  The 
examiner noted that there is no further documentation of this 
condition.  The examiner noted that the Veteran reported having 
drainage in the right ear in 2004, which was also at the time he 
was undergoing radiation treatment; however, the examiner found 
that there is no current acute or chronic otitis media, nor is 
there any evidence of ulcer or sclerosing mastoiditis.  The 
examiner found evidence of sclerotic tympanic membrane associated 
with radiation treatment for metastatic squamous cell carcinoma 
of the neck, opining that due to the close proximity of the 
radiation treatment and the ear, it is suspected that the changes 
noted with sclerosis in the tympanic membrane are due to 
radiation treatment.    

Service connection for right ear disability, to include right ear 
otitis media sclerosing mastoiditis, is not warranted.  The 
November 2006 VA examiner diagnosed the Veteran with post-
radiation changes in the right tympanic membrane and the May 2009 
VA examiner provided a diagnosis of sclerotic tympanic membrane 
associated with radiation treatment for metastatic squamous cell 
carcinoma of the neck.  There is no competent medical evidence 
relating a current right ear disability to service.  

There is no evidence of record documenting post-service treatment 
for the Veteran's claimed right ear condition.  He has alleged 
that he experienced a right ear infection shortly after 
separation from service and again in 2004, but has not alleged 
that he continuously experienced right ear symptoms since 
service.  At separation from service, no pertinent defects or 
diagnoses were noted.  Further, while the Veteran claims that he 
was treated for a right ear infection in 2004, his VA outpatient 
treatment records demonstrate that he was actually treated for a 
left ear condition.  Moreover, the May 2009 VA examiner noted the 
Veteran's contentions of a right ear infection in 2004; however, 
found the record was negative for treatment and based upon 
examination and review of the record determined that the right 
ear condition demonstrated in service in 1955-1957 had healed.  
Further, the November 2006 and May 2009 VA examiners determined 
that the Veteran's current right ear findings were related to 
radiation treatment received for another condition.  

Absent evidence of a current disability related to service, the 
claim is denied.  

Head and Neck Injury

The Veteran contends that he has a current head and neck injury 
is due to his service.  He claims that he was treated for a head 
and neck injury in 1957 while serving in California.  
Specifically, the Veteran reports that he was wearing a 
protective helmet, and suddenly a humvee came into his resting 
area and slammed against his head causing the rifle to be forced 
into the left side of his neck.  He further reports that he 
continues to experience head and neck pain to this day. 

The Veteran's service treatment records, including his October 
1953 induction physical examination and October 1957 separation 
physical examination are negative for complaints, treatment, or 
diagnosis of a head or neck injury.  A January 1957 service 
treatment record noted the Veteran was treated for a right ear 
laceration and denied a history of head trauma.  The Veteran 
separated from service without complaints or diagnoses of a head 
or neck injury or injury or condition.  

The Veteran underwent a VA examination in May 2009 at which time, 
he reported that he had a head and neck injury in service.  The 
examiner noted the January 1957 service treatment record 
regarding treatment for a laceration of the right ear, the 
Veteran's concurrent report that he did not suffer any head 
trauma, and the fact that there was no head or neck injury 
documented in the record.  The examiner determined that the 
Veteran does not have a current head or neck injury.  

There is no evidence of record documenting post-service treatment 
for the Veteran's head or neck injury.  He has alleged that he 
has continued to experience pain from his in-service injury; 
however, the service treatment record dated in January 1957 (in 
which he claims the injury occurred) does not demonstrate he 
reported a head or neck injury.  Indeed, the record shows he 
denied a history of a head injury.  Further, the January 1957 
record shows the Veteran was treated for a right ear laceration, 
not a head injury.  At separation from service, no pertinent 
defects or diagnoses were noted.  

The Board acknowledges the Veteran's contentions of head and neck 
pain due to service.  In this regard, the Board does not dispute 
the Veteran's head or neck pain; as a layman he is competent to 
report the existence of symptoms ascertainable by the senses.  
See Espiritu, 2 Vet. App. at 492.  Pain alone, however, is not a 
disability for VA purposes.  Absent a competent diagnosis of an 
underlying head or neck disorder, service connection is not 
warranted for a head or neck disorder.  See Sanchez-Benitez, 13 
Vet. App. at 282.  Thus, without a diagnosis of a current 
disability, the Veteran has failed to meet the critical first 
element of a service connection claim and as such, his claim must 
be denied.  See Brammer, 3 Vet App. at 225.


ORDER

Service connection for right ear otitis media sclerosing 
mastoiditis is denied.  

Service connection for a head and neck injury is denied. 




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


